Mr. Justice Gary delivered the opinioít of the Court, The appellee had been in the service of the appellant as traveling salesman. The appellant claims that such service terminated with the month of May, 1895, and August 16, 1895, made a statement of account, showing himself indebted to the appellee $143.50. In that statement the appellant charged the appellee with $100 for which a check had been given Angust 34, 1895, by the appellant to the wife of the appellee, under instructions given by the latter some months before, as he was going out upon a trip, to pay to her $25 per week for two weeks, and $5 per week thereafter, which instructions appellant •followed to the extent of paying $75. Aside from the consideration that such instructions could hardly be considered to remain in force seventy-five days after the appellee had left the service, a check of $100 is not justified by instructions to pay $5 per week. Disallowing that charge of $100, the verdict of the jury exactly agrees with the statement made by the appellant. We need not spend time on other features of the case. The appellant is not wronged upon his own showing, for his claim of set-off for probable profits, if the appellee had not left his service, is without warrant of law. Consumers’ Pure Ice Co. v. Jenkins, 58 Ill. App. 519. The judgment is affirmed. Mr. Justice Waterman dissents.